DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a control system for a mass spectrometer that, when a fault has been not been rectified after a permitted number of attempts by a user, reassigns the fault to a category of faults which may only be attempted to be rectified by service personnel.  
In the prior art, Stanford (Stanford Research Systems, “Operating Manual and Programming Reference: Models RGA100, RGA200 and RGA300 Residual Gas Analyzer”, Reivision 1.8 May 2009) and Minagawa (JP 2001050944 A) fault detection system for mass spectrometers but they do not teach reassigning a fault to a category which can only be rectified by service personnel after a permitted number of attempts to rectify the fault by a user.  Sun (CN 103684817 A)  teaches a general fault monitoring system which assigns a priority level to faults but not categorizing them as only able to be rectified by service personnel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881